Appendix A to the Amended and Restated Investment Advisory Agreement for the Osterweis Strategic Income Fund Series of Professionally Managed Portfolios Operating Expense Limit Osterweis Strategic Income Fund 1.00% of average daily net assets on assets up to $250million; 0.75% of average daily net assets between $250million and $2.5billion; and 0.65% of average daily net assets over $2.5 billion Effective date:May 25, 2012 PROFESSIONALLY MANAGED PORTFOLIOS OSTERWEIS CAPITAL MANAGEMENT, LLC By:/s/ Eric W. Falkeis By: /s/ John S. Osterweis Name:Eric W. Falkeis Name:John S. Osterweis Title:President Title:President AppendixA approved by the Board of Trustees:May14-15, 2012 to add a breakpoint to the advisory fee for the Fund.
